                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 4:12-CR-228
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
THOMAS EDWARD SMITH (1),                    :
                                            :
                    Defendant               :

                                  MEMORANDUM

      In August 2013, a jury found defendant Thomas Edward Smith (“Smith”)

guilty of taking a motor vehicle by force and violence, or “carjacking,” in violation

of 18 U.S.C. § 2119; brandishing a firearm in furtherance of a crime of violence in

violation of 18 U.S.C. § 924(c)(1)(A); and possession of a stolen firearm in violation

of 18 U.S.C. § 922(j). Smith moves pursuant to 28 U.S.C. § 2255 for vacatur of his

Section 924(c) conviction and the accompanying consecutive 84-month sentence,

relying on the United States Supreme Court’s decision in Johnson v. United States,

576 U.S. ___, 135 S. Ct. 2551 (2015). We conclude that Johnson has no application to

Smith’s Section 924(c) conviction and sentence. Accordingly, we will deny Smith’s

motion.

I.    Factual Background & Procedural History

      This matter was initiated by way of criminal complaint against Smith filed

on September 4, 2012. A grand jury thereafter returned a two-count indictment

charging Smith with carjacking in violation of 18 U.S.C. § 2119 (Count 1) and using,

carrying, and brandishing a firearm—specifically, a .44 caliber Ruger Super Red

Hawk revolver—in furtherance of the carjacking offense in violation of 18 U.S.C.
§ 924(c)(1)(A) (Count 2). The grand jury returned a superseding indictment on

May 9, 2013, retaining the original counts but correcting the firearm in Count 2

to a .22 caliber Colt Frontier Scout revolver, identifying it by serial number, and

noting that the firearm was loaded with six .22 caliber rounds. On June 13, 2013,

the grand jury returned a second superseding indictment, adding a charge against

Smith for possession of a stolen firearm in violation of 18 U.S.C. § 922(j) (Count 3).

The case proceeded to a jury trial on August 5, 2013. After three days of evidence,

the jury found Smith guilty on all counts.

      The court sentenced Smith to an aggregate term of 171 months’

imprisonment, consisting of a term of 87 months on each of Counts 1 and 3, to be

served concurrently, followed by a statutorily mandated, consecutive term of 84

months on Count 2. (Doc. 116); see 18 U.S.C. § 924(c)(1)(A)(ii). Smith appealed to

the United States Court of Appeals for the Third Circuit, and the Third Circuit

affirmed Smith’s conviction and sentence on July 22, 2014, see United States

v. Smith, 767 F.3d 187 (3d Cir. 2014).

      Smith filed the instant motion (Doc. 127) to vacate and correct his sentence

on May 18, 2016, through appointed counsel. After the motion was fully briefed,

we stayed its disposition at the request of Smith’s counsel, pending several Third

Circuit and Supreme Court decisions which had the potential to directly impact

Smith’s arguments. On May 8, 2018, we lifted the stay and ordered supplemental

briefing. Smith’s motion is now ripe for disposition.




                                             2
II.    Standard of Review

       Under Section 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” Id. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute provides that,

as a remedy for an unlawfully imposed sentence, “the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new

trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b). The

court accepts the truth of the defendant’s allegations when reviewing a Section 2255

motion unless those allegations are “clearly frivolous based on the existing record.”

United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005). A court is required to hold

an evidentiary hearing when the motion “allege[s] any facts warranting § 2255 relief

that are not clearly resolved by the record.” United States v. Tolliver, 800 F.3d 138,

141 (3d Cir. 2015) (quoting Booth, 432 F.3d at 546).

III.   Discussion

       Smith filed the instant motion seeking to vacate his Section 924(c)

conviction and consecutive mandatory minimum sentence based on the Supreme




                                           3
Court’s 2015 Johnson decision. 1 Section 924(c) establishes enhanced punishments

for any individual who uses, carries, brandishes, or discharges a firearm “during

and in relation to any crime of violence.” 18 U.S.C. § 924(c)(1)(A). The length of

the mandatory minimum term depends on whether the defendant uses, carries, or

possesses the firearm (5 years), brandishes the firearm (7 years), or discharges the

firearm (10 years). See id. § 924(c)(1)(A)(i)-(iii). Under the statute, a felony offense is

a “crime of violence” if it “has as an element the use, attempted use, or threatened

use of physical force against the person or property of another,” id. § 924(c)(3)(A),

or “by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense,” id.

§ 924(c)(3)(B). Courts refer to these clauses respectively as the “elements clause”

and the “residual clause.” United States v. Galati, 844 F.3d 152, 154 (3d Cir. 2016),

cert. denied, 138 S. Ct. 636 (2018); United States v. Robinson, 844 F.3d 137, 140-41

(3d Cir. 2016), cert. denied, 138 S. Ct. 215 (2017).

       The Supreme Court in Johnson addressed a vagueness challenge to the

constitutionality of a residual clause under a different part of Section 924, the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). The ACCA compels a




       1
        We assume without deciding for purposes of this analysis that Smith’s
motion is not barred on nonjurisdictional grounds of untimeliness or procedural
default. See United States v. Doe, 810 F.3d 132, 153-54 (3d Cir. 2015); United States
v. Bendolph, 409 F.3d 155, 164 (3d Cir. 2005); cf. Day v. McDonough, 547 U.S. 198,
209 (2006) (holding that district courts have discretion in context of petitions under
28 U.S.C. § 2254 “to decide whether the administration of justice is better served by
dismissing the case on statute of limitations grounds or by reaching the merits of
the petition”).


                                             4
mandatory minimum sentence of 15 years’ imprisonment for persons convicted

under 18 U.S.C. § 922(g) who have acquired three prior, adult convictions for a

“violent felony” or a “serious drug offense.” 18 U.S.C. § 924(e)(1). The ACCA

defines “violent felony” to include three categories of offenses: (1) crimes having

“as an element the use, attempted use, or threatened use of physical force against

the person of another”; (2) crimes of burglary, arson, or extortion, or which involve

use of explosives; and (3) crimes which “otherwise involve[] conduct that presents

a serious potential risk of physical injury to another.” Id. § 924(e)(2)(B)(i)-(ii). In

Johnson, the Supreme Court invalidated the third clause, the “residual clause,” as

unconstitutionally vague. Johnson, 135 S. Ct. at 2557. The Court made its decision

retroactively applicable to cases on collateral review one year later, in Welch

v. United States, 578 U.S. ___, 136 S. Ct. 1257, 1265 (2016).

       Vagueness challenges have been raised to similar residual clauses in the

wake of Johnson. In Beckles v. United States, 580 U.S. ___, 137 S. Ct. 886 (2017),

the Supreme Court rejected a challenge to the residual clause of the United States

Sentencing Guidelines’ career offender definition, concluding that the advisory

Guidelines are not subject to vagueness challenges under the Due Process Clause.

Beckles, 135 S. Ct. at 890-92. In Sessions v. Dimaya, 584 U.S. ___, 138 S. Ct. 1204

(2018), the Court applied Johnson to find the residual clause of the federal criminal

code’s definition of crime of violence, see 18 U.S.C. § 16(b), to be unconstitutionally

vague. Dimaya, 138 S. Ct. at 1210, 1213-16, 1223. In January of this year, the Court

granted certiorari in United States v. Davis, 139 S. Ct. 782 (2019), a case poised

to resolve the same constitutional question raised by Smith, viz., whether the


                                             5
residual clause of Section 924(c)—identical in all material respects to the residual

clause of Section 16(b) struck down in Dimaya—is likewise unconstitutionally

vague. See QP Report, United States v. Davis, 139 S. Ct. 782 (2019) (No. 18-431),

https://www.supremecourt.gov/docket/docketfiles/html/qp/18-00431qp.pdf.

      We need not address this difficult question, because Smith’s conviction

for carjacking while brandishing a firearm qualifies as a crime of violence under

Section 924(c)(3)’s elements clause. Smith acknowledges in a supplemental brief

that our elements-clause inquiry is now controlled by the Third Circuit’s decision in

United States v. Robinson, 844 F.3d 137 (3d Cir. 2016). The defendant in Robinson

challenged his Section 924(c) conviction for brandishing a firearm in furtherance

of a crime of violence, which was premised on a contemporaneous conviction for

Hobbs Act robbery in violation of 18 U.S.C. § 1951(b)(1). Robinson, 844 F.3d at 140.

Both the government and the defendant urged the court to apply the categorical

approach in deciding whether Hobbs Act robbery qualified as an elements-clause

crime of violence. See id. at 141. The Third Circuit, however, charted a different

course, concluding that the categorical approach is inapplicable when the predicate

offense and the Section 924(c) offense are “contemporaneous and tried to the same

jury.” Id. The panel reasoned that, in such cases, “all necessary facts are before

the district court,” rendering the “remedial effect of the ‘categorical’ approach”

unnecessary. Id.

      The Robinson court thus held that the proper inquiry is not whether Hobbs

Act robbery, in isolation, is a qualifying crime of violence, but whether “Hobbs Act

robbery committed while brandishing a firearm” is a crime of violence. Id. at 144.


                                           6
The answer, the court said, “must be yes.” Id. The court identified the elements of

Hobbs Act robbery, specifically the requirement that the defendant take property

“by means of actual or threatened force, or violence, or fear of injury, immediate or

future.” Id. at 143-44 (quoting 18 U.S.C. § 1951(b)(1)). The court then underscored

the definition of “brandish,” to wit: “when all or part of the firearm is displayed

or made known to another person in order to intimidate that person.” Id. at 144

(quoting 18 U.S.C. § 924(c)(4)). Analyzing the convictions under these statutes in

tandem, the court observed that the jury necessarily found that the defendant, in

committing Hobbs Act robbery, “used or threatened force, violence, or injury to

person or property,” and “used a firearm in order to intimidate a person.” Id.

The court concluded that this combination of convictions demonstrates that the

defendant’s commission of Hobbs Act robbery was a crime of violence under the

elements clause. Id. at 141, 144.

      Robinson mandates the same outcome here. Carjacking, like Hobbs Act

robbery, has among its elements that a person take a motor vehicle “by force and

violence, or by intimidation.” 18 U.S.C. § 2119. Moreover, carjacking includes the

added element that the defendant act “with the intent to cause death or serious bodily

harm.” Id. (emphasis added). Like Robinson, the jury’s verdict against Smith on

the Section 924(c)(1)(A)(ii) brandishing charge “shed[s] light on the means by which

the predicate offense was committed.” Robinson, 844 F.3d at 143. In finding Smith

guilty of these contemporaneous offenses, the jury necessarily concluded that Smith

committed carjacking (1) by force or violence, or by intimidation, and (2) displayed a

firearm to intimidate a person. Under Robinson, Smith’s conviction for carjacking


                                           7
while brandishing a firearm is categorically a crime of violence under the elements

clause of Section 924(c)(3). 2

IV.    Conclusion

       We conclude that Smith is not entitled to Section 2255 relief based on the

Supreme Court’s decision in Johnson. We will deny Smith’s motion to vacate and

correct sentence pursuant to 28 U.S.C. § 2255. We will likewise deny a certificate

of appealability, as Smith has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order shall issue.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
Dated:        May 7, 2019




       2
        Applying Robinson, several district courts within the Third Circuit have
concluded that carjacking in violation of 18 U.S.C. § 2119, when committed while
using or brandishing a firearm, is a crime of violence under the elements clause
of Section 924(c)(3). See, e.g., Caraballo v. United States, No. 16-3721, 2019 WL
1275052, at *3-4 (D.N.J. Mar. 20, 2019); Lee v. United States, No. 16-4709, 2018 WL
4489676, at *2-3 (D.N.J. Sept. 19, 2018); Darby v. United States, No. 18-10654, 2018
WL 3412846, at *3 (D.N.J. July 12, 2018). In a nonprecedential opinion, the Third
Circuit indicated its agreement with a defense concession that Robinson applies
with equal force to a carjacking conviction under 18 U.S.C. § 2119. United States
v. Foster, 734 F. App’x 129, 132 n.5 (3d Cir. 2018), cert. denied, 139 S. Ct. 789 (2019).
Smith’s counsel concedes in a supplemental brief that we are bound by Robinson;
counsel indicates that the brief was filed to preserve Smith’s claim for later review
in the event that the Third Circuit or the Supreme Court revisit the decision. (See
Doc. 142 at 5-6).
